Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SENTINEL GROUP FUNDS, INC. AMENDED AND RESTATED RULE 18f-3 PLAN Effective April 4, 2008 Rule 18f-3 under the Investment Company Act of 1940 (the Investment Company Act) permits mutual funds to issue multiple classes of shares. Under Rule 18f-3(d), each mutual fund that seeks to rely upon Rule 18f-3 is required to (i) create a plan (the Plan) setting forth the differences among each class of shares, (ii) receive the approval of a majority of the Board of Directors of the fund (including a majority of the non-interested directors) that the Plan, including the expense allocation between each class of shares, is in the best interests of each class individually and the fund as a whole, and (iii) file a copy of the Plan with the Securities and Exchange Commission (the Commission) as an exhibit to the funds registration statement. The following Plan describes the differences among the classes of shares for certain (each a Fund, and collectively, the Funds) series of Sentinel Group Funds, Inc. (the Company) as set forth in Appendix A hereto. Each Fund is advised by Sentinel Asset Management, Inc. (the Advisor) and offers shares as follows: Class A Shares Class B Shares Class C Shares Class D Shares Class I Shares Class S Shares Balanced Fund Balanced Fund Balanced Fund Balanced Fund Balanced Fund Short Maturity Capital Growth Fund Common Stock Fund Capital Growth Fund Capital Growth Fund Government Fund Common Stock Fund Conservative Allocation Fund Common Stock Fund Common Stock Fund Conservative Allocation Fund High Yield Bond Fund Conservative Allocation Fund Georgia Municipal Georgia Municipal Bond Fund International Equity Fund Government Securities Fund Bond Fund Government Securities Fund Mid Cap Growth Fund Growth Leaders Fund Government Securities Growth Leaders Fund Small Company Fund High Yield Bond Fund Fund High Yield Bond Fund U.S. Treasury Money International Equity Fund Growth Leaders Fund International Equity Fund Market Fund Mid Cap Growth Fund International Equity Mid Cap Growth Fund Mid Cap Value Fund Fund Mid Cap Value Fund Short Maturity Government Fund Mid Cap Growth Fund Short Maturity Government Fund Mid Cap Value Fund Small Company Fund Small Company Fund Small Company Fund Small/Mid Cap Fund Small/Mid Cap Fund Small/Mid Cap Fund Sustainable Core Opportunities Fund Sustainable Core Opportunities Fund Sustainable Core Opportunities Fund Sustainable Emerging Companies Fund Sustainable Emerging Companies Fund Sustainable Emerging Companies Fund U.S. Treasury Money Market Fund The shares of each class may be purchased at a price equal to the next determined net asset value per share subject to the sales charges and ongoing fee arrangements described below, except that Class B and Class D shares of may be acquired only through exchanges (Class B only) and by reinvesting dividends and distributions. Class A shares are sold to investors choosing the initial sales charge alternative. Class C shares are sold to investors choosing the deferred sales charge alternative. Class I and Class S shares are sold without a sales charge. Initial sales charges, contingent deferred sales charges (CDSCs), fees (Rule 12b-1 fees) payable under the Companys distribution plans pursuant to Rule 12b-1 under the Investment Company Act (each a Rule 12b-1 Plan), conversion periods and rights of accumulation for each of the Funds are as set forth in the current prospectus and statement of additional information for the Company. Each Class A, Class B, Class C, Class D, Class I and Class S share of a Fund represents an identical interest in the investment portfolio of the Fund and has the same rights, except that (1) Class B, Class C, Class D and Class S shares bear the expenses of higher ongoing Rule 12b-1 fees and (2) Class B, Class C and Class D shares bear the expenses of the additional incremental transfer agency costs resulting from the additional recordkeeping required by the deferred sales charge arrangement. Class C shares are subject to a shorter CDSC period at a lower rate, and Class C, Class I and Class S shares forego the Class B and Class D conversion feature. Each class of shares has exclusive voting rights with respect to the Rule 12b-1 Plan applicable to that class. The Rule 12b-1 fees that are imposed on the Class A, Class B, Class C, Class D and Class S shares of a Fund and the deferred sales charges that are imposed on the Class B, Class C and Class D shares of that Fund are imposed directly against that class and not against all assets of the Fund and, accordingly, such charges will not affect the net asset value of any other class or have any impact on investors choosing another sales charge option. Dividends paid by a Fund for each class of shares will be calculated in the same manner at the same time and will differ only to the extent that expenses relating to a particular class are borne exclusively by that class. Class A: Class A shares incur an initial sales charge when they are purchased and bear ongoing Rule 12b-1 fees. Class A shares will be issued upon reinvestment of dividends of outstanding Class A shares. Investors purchasing in the aggregate shares in the amount $1 million or more will be offered Class A shares only. Class A investors may qualify for reduced initial sales charges through the purchase of certain minimum amounts of Class A shares of a Fund, as described in Appendix B hereto. In these cases in which no initial sales charge is imposed, a CDSC of up to 1% will be imposed on redemptions of Class A shares within two years of purchase, as described in Appendix B hereto. Class A investors may also be eligible to purchase load-waived shares as described in the current registration statement. Class B: Class B shares are sold on a deferred sales charge basis. Class B shares do not incur a sales charge when they are purchased, but they are subject to ongoing Rule 12b-1 fees that are higher than the Rule 12b-1 fees imposed on Class A shares and a CDSC for periods of up to six years as described in Appendix B hereto. Once the applicable Class B CDSC period has expired, Class B shares will convert automatically to Class A shares at a specified time as described below. Class B shares are available only by exchange or by reinvesting dividends and distributions. Class B investors may be eligible for a waiver of a CDSC as described in the current registration statement. Class C: Class C shares are sold on a deferred sales charge basis. Class C shares do not incur a sales charge when they are purchased, but they are subject to ongoing Rule 12b-1 fees that are higher than the Rule 12b-1 fees imposed on Class A shares and a CDSC for only one year. Class C shares have no conversion feature. Class C investors may be eligible for a waiver of a CDSC as described in the current registration statement. Class D: Class D shares are sold on a deferred sales charge basis. Class D shares do not incur a sales charge when they are purchased, but they are subject to ongoing Rule 12b-1 fees that are higher than the Rule 12b-1 fees imposed on Class A 2 shares but lower than the Rule 12b-1 fees imposed on Class B and Class C shares and a CDSC for seven years as described in Appendix C hereto. Once the Class D conversion period has expired, Class D shares will convert automatically to Class A shares at a specified time as described below. Class D shares may only be purchased by reinvesting dividends and distributions. Class D investors may be eligible for a waiver of a CDSC as described in the current registration statement. Class I: Class I shares do not incur an initial sales charge, nor are they subject to a deferred sales charge. Class I shares never convert to Class A shares. Class I shares are available only to eligible investors as described in the Funds current prospectus. Class S: Class S shares do not incur an initial sales charge, nor are they subject to a deferred sales charge. Class S shares are subject to higher Rule 12b-1 fees than
